Citation Nr: 0122024	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  01-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant has attained the status of claimant 
based on recognition as the veteran's surviving spouse for 
the purposes of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1990.  He died in December 1999.


The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) determination in February 
2000 showing that the appellant was not recognized as the 
surviving spouse of the veteran for the purposes of 
entitlement to DIC. 

The Board recognizes that a recent Chairman's Memorandum 
imposed a stay on the processing of certain 38 U.S.C. § 1318 
DIC claims where the decision would require a determination 
on "hypothetical" eligibility to be made.  This stay is 
effective immediately.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
Under section 20.1106, survivors' applications for death 
benefits-except benefits under 38 U.S.C. § 1318-"will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime."  In Hix v. Gober, 225 
F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for 
the purpose of determining whether a survivor is entitled to 
"enhanced" DIC benefits under 38 U.S.C. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), 
38 C.F.R. § 20.1106 does permit "hypothetical entitlement."  
In contrast, the revisions to section 3.22 preclude a 
survivor from re-litigating the veteran's eligibility for DIC 
benefits except in the case of CUE.  

Because of the identified conflict between 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106, the Federal Circuit remanded section 
3.22 for further consideration.  




Although the Court did not invalidate the regulation, it 
concluded that it would be inappropriate for VA to continue 
to process claims under 38 U.S.C. § 1318 until the validity 
or invalidity of 38 C.F.R. § 3.22 is finally established.  

Consequently, the Court directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22 pending 
the conclusion of expedited rulemaking in which the 
Department:  (1) provides a reasonable explanation for its 
decision to interpret 38 U.S.C. § 1311(a)(2) and 38 U.S.C. 
§ 1318 in inconsistent ways; or (2) revises 38 C.F.R. § 3.22 
to harmonize that regulation with the interpretation of 38 
C.F.R. § 20.1106 contained in Hix v. Gober, 225 F.3d 1377 
(Fed. Cir. 2000); or (3) revises 38 C.F.R. § 20.1106 to be 
consistent with the revised version of 38 C.F.R. § 3.22.

The Board points out that for reasons that are apparent in 
the decision cited below, the issue of entitlement to DIC 
benefits is a moot topic and not subject to the stay on the 
processing of certain 38 U.S.C. § 1318 DIC claims where the 
decision would require a determination on "hypothetical" 
eligibility to be made.  In other words the Board's decision 
in this case does not reach the issue of entitlement to DIC 
benefits.  Accordingly, the Board may proceed to enter an 
appellate decision in this case without delay.


FINDINGS OF FACT

1.  The veteran and the appellant married in October 1999; 
the divorce from his prior marriage had become final in April 
1997.


2.  The veteran died in December 1999.

3.  No child was conceived or born during the time that the 
veteran and appellant were married between October 1999 and 
December 1999.  No child was born to them before the 
marriage.

4.  In January 2000 the appellant filed a claim for VA death 
benefits claiming surviving spouse status of the veteran.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA benefits purposes, including the 
receipt of DIC.  38 U.S.C.A. §§ 103, 1102, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes that a certificate of death shows that the 
veteran died on December [redacted], 1999.  

At the time of the veteran's death service connection had 
been established for chronic depression evaluated as 50 
percent disabling; Raynaud's disease with sympathetic of the 
right and left leg each evaluated as 20 percent disabling, 
and Raynaud's disease with sympathetic dystrophy of the right 
and left arm each evaluated as 20 percent disabling.  The 
combined evaluation of 80 percent was in effect since 
September 1, 1994.  

Entitlement to a 100 percent total disability evaluation 
based on individual unemployability (TDIU) had been in effect 
since July 28, 1992.   

A VA Form 119, Report of Contact dated in April 1997 showed 
the veteran's first marriage ended in divorce that was final 
on April [redacted], 1997.

A VA Form 21-686c, Declaration of Marital Status completed by 
the veteran on October [redacted], 1999 showed that he and the 
appellant were married on October [redacted], 1999, and that his 
prior marriage ended in divorce.  A copy of the October 1999 
marriage certificate was attached.  

In a rating decision of January 2000 the RO noted that a 
formal claim of entitlement to service connection for the 
cause of the veteran's death had not been submitted; however, 
the RO noted that it was still obliged to consider such claim 
as the veteran had had a service-connected disability that 
was evaluated 50 percent or greater at the time of death.  

On consideration of the evidence the RO determined that there 
was no current evidence showing that depression was 
contributory in the veteran's death.  However, the RO also 
pointed out that the veteran had a history of suicidal 
ideation consistently noted in the records, and it was 
reasonable to assume that his depression was a primary factor 
in his suicide.  Accordingly, service connection for the 
cause of the veteran's death was granted as was basic 
eligibility to Dependent's Educational Assistance.  

On January 26, 2000 the RO received the appellant's VA Form 
21-534, Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Spouse or Child.  



The appellant noted that she and the deceased veteran had 
married on October [redacted], 1999.  She had not remarried since his 
death.  No child was conceived or born of their marriage or 
prior thereto.  

In statements the appellant pointed out that she and the 
veteran were married for only two months and had no children.  
She essentially argued that the decision denying her 
surviving spouse eligibility because she was not married for 
the requisite one year period prior to his death and had no 
children by the veteran was unfair.  It was her opinion once 
a couple was married they shared everything no matter how 
long the marriage lasted.  


Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 C.F.R. § 3.54 (2000); see 38 U.S.C.A. § 1102 
(West 1991).  

Spouse means a person of the opposite sex who is a wife or 
husband and the term surviving spouse means a person of the 
opposite sex who is a widow or widower provided the marriage 
meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 
3.50.  

A marriage "means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 
103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  

A temporary separation will not break the continuity of the 
cohabitation. Id.  Furthermore, the statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  38 
C.F.R. § 3.53(b).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived 
apart for purposes of convenience, health, business, or any 
other reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded..  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159)

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist as mandated by VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board notes that in May 2001 the RO notified the 
appellant that her claim was considered under the VCAA of 
2000.  She was notified of the pertinent evidence on file 
with VA and of the evidence she needed to submit in support 
of her claim.  She was also notified that a copy of the 
statement of the case (SOC) was sent to the Disabled American 
Veterans (DAV) since they represented the late veteran before 
his death.  She was told that the record lacked an appointed 
representative in her present appeal and that if she wished 
to appoint someone to represent her to let the RO know within 
60 days.  See 38 C.F.R. § 20.602.  The appellant failed to 
respond to the RO's notice.  

Although not officially appointed to represent the appellant 
in the present matter before the Board, the DAV submitted an 
informal presentation on behalf of the appellant.  

It is argued that the Board should remand this case to 
ascertain the possibility of whether the appellant and the 
deceased veteran met the common law marriage criteria under 
state law for one year prior to the veteran's death.  
However, the Board notes that the late veteran never claimed 
such matter while he was living nor does the appellant so 
contend.  

The Board's duty to assist is not "a license for a fishing 
expedition," nor is it a "one-way street."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (duty to assist does 
not extend to determinations of whether "there might be some 
unspecified information which could possibly support a 
claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The evidence of record provides a complete basis for 
addressing the merits of the appellant's claim at this time.  
The appellant has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Status as Appellant

In this case, the appellant contends that she should be 
recognized as the veteran's surviving spouse since she 
married him in October 1999, and remained married until his 
death in December 1999.  


She essentially argues that the VA regulations for 
recognition of surviving spouse status for VA death benefits 
are unfair.  It was her opinion that once a couple was 
married, they shared everything no matter how long the 
marriage lasted.

The record shows that the veteran and appellant married in 
October 1999.  The divorce from his prior marriage had become 
final in April 1997.  The certificate of death shows that the 
veteran died in December 1999.  No child was conceived or 
born during the time that the veteran and appellant were 
married between October 1999 and December 1999.  There is no 
evidence showing that a child was born to them before the 
marriage.  

Moreover, the Board does not reach the validity of a common 
law marriage because there is no allegation by the appellant 
that such type of marriage existed for one or more years 
prior to his death in December 1999.  She has stated in the 
record that her marriage to the veteran lasted only two 
months before he died.  

The applicable laws and regulations require that the parties 
be married for one or more years prior to the veteran's death 
or for any period of time if a child was born of the marriage 
or was born to them before the marriage.  The record fails to 
show that the appellant meets the criteria as the surviving 
spouse of the veteran under the applicable laws and 
regulations cited above.

In cases where the law and not the evidence is dispositive, 
as is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the appellant's claim 
must be denied. 



ORDER

The appellant has not attained the status of claimant as she 
is not the surviving spouse of the veteran for purposes of 
entitlement to DIC benefits, her claim is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

